Title: To Alexander Hamilton from Robert Morris, 21 December 1797
From: Morris, Robert
To: Hamilton, Alexander



Hills [near Philadelphia] Decemr 21st. 1797
Dear Sir

I have this day been informed that an attachment has been laid by your order in the Name of Mr Church, in the hands of Messrs Le Roy Bayard & McEvers, what this is for or why it is done I cannot conceive; your agency in its astonishes me, if it is for the balance of the Money you lent me, I shall deem my self more unfortunate than ever (altho sufficiently so before) to have such measures taken at the time I was making arragements to satisfy you perfectly.
Will you be so good as to explain to me Candidly What this attachment is for and why it is done and you will so far oblige
Your Obedt hble servt

Robt Morris
Alexr Hamilton EsqrNew York

